DETAILED ACTION
Claims 1-14 and 21-26 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2019, 3/26/2021, 4/21/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13, 14, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US PGPUB 2013/0218426 A1, hereinafter Li).

Regarding claim 1, Li teaches a wheel speed sensing system (5/42/40) for a vehicle (see Fig. 1, all elements) having an engine (10), a transmission (14), a differential (18), and an axle coupled to the differential (20/21), the sensing system comprising: a sensor target disposed at a rotating component of 

Regarding claim 2, Li above teaches all of the Limitations of claim 1.
Furthermore, Li teaches that the target includes a plurality of features (88) extending from the rotating component (82) of the axle (20/21), wherein each of the plurality of features is spaced from an adjacent feature by an area (90) lacking one of the plurality of features (88).

Regarding claim 3, Li above teaches all of the Limitations of claims 1 and 2.
Furthermore, Li teaches that the axle defines a longitudinal axis and each of the plurality of features includes a cross section disposed at a right angle to the longitudinal axis and defining three sides (see Fig. 1 and 2, gear 82 has tooth 88 cross section at a right angle to the longitudinal axis of 20/21 and wherein each tooth 88 has a top, left, and right side as shown).

Regarding claim 4, Li above teaches all of the Limitations of claims 1-3.
Furthermore, Li teaches that the feature includes a first side, a second side, and a third side, wherein the first side and the second side each terminate at the third side and terminate at different 

Regarding claim 13, Li teaches a work vehicle comprising a plurality of wheels (22/23); a plurality of axles (20/21), each being operatively connected to one of the plurality of wheels (see Fig. 1, connection of axles 20/21 to wheels 22/23); one or more differentials (18), each being operatively connected to at least one of the plurality of axles and configured to drive the axles (see Fig. 1, differential 18 drives axles 20/21); a transmission (14) operatively connected to the one or more differentials (18); a plurality of sensor targets each being disposed at a rotating component on one of the plurality of axles Linked proportionally to wheel speed (see Fig. 1 and Fig. 2, sensor systems 40 and 42 each have sensor targets 82; see also [0020], sensor systems detect wheel speeds of each wheel); a plurality of sensors each being disposed adjacent to one of the plurality of sensor targets wherein each of the plurality of sensors is configured to transmit a sensor signal (see Fig. 1 and 2, sensor systems 40/42 each have sensor 84); and a controller (5) operatively connected to each one of the plurality of sensors (84), wherein the controller includes an input configured to receive the sensor signal from each of the plurality of sensors and an output configured to provide a control signal to control the operation of one or more of the engine, the transmission, and axles (see Fig. 1 and [0018]-[0019], controller 5 has inputs from the sensor 84 of wheel sensors 40/42 and provides outputs to control the engine, torque machine, and transmission as described).

Regarding claim 14, Li above teaches all of the Limitations of claim 13.
Furthermore, Li teaches each of the plurality of sensor targets includes a plurality of features (88) extending from a rotating component (82) of one of the plurality of axles (20/21), wherein each of 

Regarding claim 21, Li above teaches all of the Limitations of claims 13 and 14.
Furthermore, Li teaches that the axle defines a longitudinal axis and each of the plurality of features includes a cross section disposed at a right angle to the longitudinal axis and defining three sides (see Fig. 1 and 2, gear 82 has tooth 88 cross section at a right angle to the longitudinal axis of 20/21 and wherein each tooth 88 has a top, left, and right side as shown).

Regarding claim 22, Li above teaches all of the Limitations of claims 13, 14, and 21.
Furthermore, Li teaches that the three sides includes a first side, a second side, and a third side, wherein the first side and the second side each terminate at the third side (see Fig. 1 and 2, each tooth 88 has a top (third), left (first), and right (second) side configured as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 4 above, and further in view of Leonard et al. (US 2018/0003578 A1, hereinafter Leonard).

Regarding claim 5, Li above teaches all of the Limitations of claims 1-4.
Li teaches that the sensor (84) is spaced from the third (top of 88) side of one of the features (88) by a predetermined distance defining an air gap between the sensor and the third side (see Fig. 2, spacing of 84 and 88 is fixed and thus considered predetermined).
Li fails to specifically teach that the predetermined distance being based on a deflection of the axle under a load carried by the vehicle.
Leonard teaches that the sensitivity of the axle speed sensors depend on the orientation, alignment, spacing, etc. of the sensors with respect to the position of the sensors relative to the wheels (see [0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Li such that the predetermined distance of the sensor was based on various known factors as suggested by Leonard or similarly based on the deflection of the axle. This is because the distance of the sensor to the features affects the voltage output of the sensors as is known in the art of speed sensing and thus would have been considered when placing the sensors.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 4 above, and further in view of Atashbar et al. (“Integration of Triaxial Hall-Effect Sensor Technology for Gear Position Sensing in Commercial Vehicle Transmissions”, IEEE Transactions of Instrumentation and Measurement, Vol. 61, No. 3, hereinafter Atashbar).

Regarding claims 6-9, Li above teaches all of the Limitations of claims 1-4.
Li fails to teach that the third side includes a curved surface, wherein substantially each point on the curved surface is substantially the same distance from the longitudinal axis; wherein the curved surface is displaced from the longitudinal axis by a constant radius; wherein the first side and the second 
Atashbar teaches a sensing system for monitoring the position of a gear with rounded teeth (see Fig. 7, sensor module for gear with rounded teeth shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Li such that the speed sensor was able to detect the position of features on the axle including rounded features as suggested by Atashbar. This would allow for the system to detect features already found on the axle, thereby reducing the need for additional features to be added to the axle for detection. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Atashbar as applied to claim 8 above, and further in view of Zheng et al. (“Mathematical Models of Gear Tooth Speed Sensors with Dual Outputs”, Join Inter. IMEKO Symposium Proceedings, pp. 82-86, hereinafter Zheng).

Regarding claim 10, Li as modified by Atashbar above teaches all of the Limitations of claims 1-4, 6, and 8.
Li fails to teach the plurality of features includes step splines.
Zheng teaches a detection system for monitoring the position of features including step splines (see Fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Li as modified by Atashbar such that the speed sensor was able to detect the position of features on the axle including step spline features as suggested Zheng. This would allow for the system to detect features already found on the axle, thereby reducing the need for additional features to be added to the axle for detection.

Regarding claim 11, Li as modified by Atashbar and Zheng above teaches all of the Limitations of claims 1-4, 6, 8, and 10.
Li as modified by Atashbar and Zheng above fails to specifically teach that the predetermined distance is further based on a predicted manufacturing tolerance.
However, Li teaches that there is a space between the sensor and the features to be measured (see Fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Li as modified by Atashbar and Zheng above such that the predetermined distance was based on predicted manufacturing tolerances. This would have been known to one ordinary in the skill in the art so as to prevent damage to the sensor from being placed too close to the feature to be measured.

Regarding claim 12, Li as modified by Atashbar and Zheng above teaches all of the Limitations of claims 1-4, 6, 8, 10, and 11.
Li as modified by Atashbar and Zheng above fails to specifically teach that the target is formed of the same material as the axle.
However, Li does teach that the target (82) is located on a rotating element (see [0020]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of Li as modified by Atashbar and Zheng above such that the target was formed of the same material as the rotating element. This would allow .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 22 above, and further in view of Zheng.

Regarding claim 23, Li above teaches all of the Limitations of claims 13, 14, 21, and 22.
Furthermore, Li teaches that each of the sides is aligned substantially with a radius extending from a longitudinal center of the axle (see Fig. 2, sides 52/56 extend along radios of 82).
Li fails to teach the plurality of features includes step splines.
Zheng teaches a detection system for monitoring the position of features including step splines (see Fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Li above such that the speed sensor was able to detect the position of features on the axle including step spline features as suggested by Zheng. This would allow for the system to detect features already found on the axle, thereby reducing the need for additional features to be added to the axle for detection.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zheng as applied to claim 23 above, and further in view of Leonard.

Regarding claim 24, Li as modified by Zheng above teaches all of the Limitations of claim 23.
Li teaches that the sensor (84) is spaced from the third (top of 88) side of one of the features (88) by a predetermined distance defining an air gap between the sensor and the third side (see Fig. 2, spacing of 84 and 88 is fixed and thus considered predetermined).
Li as modified by Zheng fails to specifically teach that the predetermined distance being based on a deflection of the axle under a load carried by the vehicle.
Leonard teaches that the sensitivity of the axle speed sensors depend on the orientation, alignment, spacing, etc. of the sensors with respect to the position of the sensors relative to the wheels (see [0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Li as modified by Zheng such that the predetermined distance of the sensor was based on various known factors as suggested by Leonard or similarly based on the deflection of the axle. This is because the distance of the sensor to the features affects the voltage output of the sensors as is known in the art of speed sensing and thus would have been considered when placing the sensors.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Doundoulakis (US Pat. No. 4,281,628, hereinafter Doundoulakis).

Regarding claim 25, Li teaches a method of forming an axle (20/21) from a steel bar for a vehicle having speed sensor (40/42), a differential (18), a wheel hub (see Fig. 1, part of wheels 23/22), the method comprising: forming an axle to include a first end and a second end (see Fig. 1, axles 20/21 have first and second end shown); and forming, between the first end and the second end, a sensor target (82), wherein the sensor target includes a plurality of features (88) configured to be sensed by the speed sensor (84).
Li fails to specifically teach that the axle is formed from a steel bar; wherein the vehicle has a brake plate; and forming, between the first end and the second end, brake plate splines configured to be coupled to the brake plate of the vehicle.
Doundoulakis teaches a vehicle comprising an axle formed from a steel bar (see col. 4, Lines 29-39, shafts made from steel) wherein the vehicle has a brake plate (171); and forming, between the first end and the second end, brake plate splines (splines on shaft 42) configured to be coupled to the brake plate of the vehicle (see col. 12, Line 40 through col. 13, Line 6, splines of shaft 42 couple to the brake plate 171 as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Li such that the sensor targets comprised the splines on the shafts described by Doundoulakis. This would allow for the sensors to detect features which were already present on the shaft without modifying and/or adding additional sensor targets, thereby reducing the cost of the system.

Regarding claim 26, Li above teaches all of the Limitations of claim 25.
Furthermore, Li teaches that the forming the sensor target further comprises forming the sensor target to include a plurality of features (88) each including a top wall (top of 88) having a surface spaced from a longitudinal axis of the axle by a predetermined radius (length of 52/56), and a first (52) and second wall (56) each connected to the surface (top of 88), wherein each of the first and second wall defines a plane aligned with a radius extending from the longitudinal axis (see Fig. 2, planar surfaces of 52/56 along radius as shown).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would Like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855